10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 1 of 37

William S. Kronenberg - 133730
Michael Kvyat — 2923132

 

KRONENBERG LAW PC

1 Kaiser Plaza, Suite 1675

Oakland, CA 94612-3699

Tel: (510) 254-6767

Fax: (510) 788-4092

wkronenberg(@krolaw.com

mkvyat@krolaw.com

Attorneys for Defendant

SIXT RENT A CAR, LLC

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
RICHARD GIBBONS, Case No.:
Plaintiff, NOTICE OF REMOVAL OF ACTION

UNDER 28 U.S.C § 1441(B) DIVERSITY

Vv. BY DEFENDANT SIXT RENT A CAR,
LLC

SUN MINGCHEN; SIXT RENT A CAR, LLC:

and DOES 1-20, inclusive, [Filed concurrently with Civil Cover Sheet,
Notice of Interested Parties, and Statement of

Defendants. Information (Limited Liability Company)|

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

Please take notice that, pursuant to 28 U.S.C §§ 1332, 1441, and 1446, Defendant, Sixt Rent a
Car, LLC (“Sixt”) hereby removes this civil action from the Superior Court of California for the
County of Mono, where it is currently pending as Case No. CV190050, to the United States District
Court for the Eastern District of California.

This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a) on the grounds
that complete diversity exists between all parties and the amount in controversy exceeds the sum of
$75,000.00, exclusive of interest and costs. Plaintiff, Richard Gibbons is a resident, citizen, and
domiciliary of the State of California. Defendant Mingchen Sun is a resident, citizen, and domiciliary
of the People’s Republic of China. Finally, defendant Sixt is a Delaware limited liability company
with its principal place of business in the State of Florida.

Hf

-{-

 

 

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR, LLC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 2 of 37

L BACKGROUND

On April 12, 2019, an action was commenced in the Superior Court of the State of California in
and for the County of Mono, entitled Richard Gibbons v. Sun Mingchen; Sixt Rent A Car, LLC.; and
Does 1-20, inclusive, as Case Number CV190050. Personal service of the Summons and Complaint
was made on Sixt on May 23, 2019. A copy of the personally served Summons and Complaint is
attached hereto as Exhibit “A.” To date, it is believed that service has not been made on defendant
Mingchen Sun.

In his complaint, Plaintiff alleges two causes of actions: negligence against Mingchen Sun and
motor vehicle liability against Sixt. Plaintiff seeks general and special damages according to proof,
medical and incidental expenses, loss of earnings, property damages, costs of suit, prejudgment
interest, and any other relief the court deems proper. Plaintiffs complaint did not specify the total
amount sought, however, plaintiff has made demands by email for each defendant’s policy limits on
November 16, 2018, February 27, 2019, and May 21, 2019. Copies of these demand emails are
enclosed hereto as Exhibit “B.” Defendants’ insurer, Nationwide Insurance Co. (“Nationwide”) has
policy limits of $30,000.00 for defendant Sixt and $1,000,000.00 for defendant Mingchen Sun. A
copy of these policies is enclosed as Exhibit “C.”

II. GROUNDS FOR REMOVAL
As set forth more fully below, this Court has subject matter jurisdiction under 28 U.S.C.
§ 1332, which confers original jurisdiction of “all civil actions where the matter in controversy
exceeds the sum or value $75,000, exclusive of interests and costs, and is between ... citizens of
different States in which citizens or subjects of a foreign state are additional parties[.]”
A. The Amount-In-Controversy Requirement is Satisfied.

Subject matter jurisdiction may only be granted to a federal court when the amount in
controversy exceeds $75,000.00. 28 U.S.C. § 1332(a). Where the complaint does not include a
formal demand, the removing defendant has the burden of proof by preponderance of evidence to
show the amount in controversy exceeds the amount mandated by § 1332(a). Singer v. State Farm

Mut. Auto. Ins, Co., 116 F. 3d 373, 376 (9th Cir, 1997). Where plaintiff has made an admission that

~2-

 

 

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR, LLC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 3 of 37

the amount in controversy exceeds the amount mandated by § 1332(a), the Court found this
sufficient proof of the amount in controversy required. Jd.

Plaintiff did not include an ad damnum in his complaint. In the case at bar, plaintiff has made
multiple demands for remittance of Nationwide’s policy limits. Between the two defendants,
Nationwide has policy limits of $1,030,000.00. As such, plaintiff has admitted that he values the
amount in controversy at least in the amount of $1,030,000.00, significantly more than the amount in
controversy requirement of § 1332(a) of $75,000.00. Thus, plaintiff, by and through his attorney,
admits that the amount in controversy in this claim exceeds $75,000.00.

B. Complete Diversity of Citizenship Exists Between Plaintiffs and All Defendants.

To establish diversity jurisdiction, the moving party must establish complete diversity,
meaning that no defendant is the citizen of the same state as the plaintiff. Owen Equip. & Erection
Co. v. Kroger, 437 U.S. 365, 373-374 (1978). A corporation is a citizen of every state in which it is
incorporated and the state which it maintains its corporate headquarters. 28 U.S.C.S § 1332(c). A
non-incorporated entity is a citizen of each state where any member is a citizen. Carden v. Arkoma,
494 U.S. 185, 195-196 (1990). A Limited Liability Corporation is a citizen of all states in which its
members or investors are citizens. Johnson v. Columbia Props. Anchorage LP 437 F. 3d 894, 899
(9th Cir. 2006).

In paragraph 1 of his complaint, plaintiff alleges that he “was a resident of the County of San
Diego, State of California.” Thus he has allege that he is a citizen and domiciliary of the State of
California. Nothing in the complaint, or other pleadings, suggests otherwise. Sixt, following a
diligent search of public records, is not aware of any residency, citizenship, or domiciliary by
plaintiff in Delaware, Florida, or the People’s Republic of China.

In paragraph 2 of his complaint, plaintiff alleges that Mingchen Sun “was, and still is, a
resident of the City of Changchun, located in the People’s Republic of China.” Thus he alleges
herein that Mingchen Sun was a citizen and domiciliary of the People’s Republic of China. Nothing
in the complaint, or other pleadings, suggests otherwise. Sixt, following a diligent search of public
records, is not aware of any residency, citizenship, or domiciliary by Mingchen Sun in California,

Florida, or Delaware.

-3-

 

 

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR, LLC

 

 

 
oo ms DW

SO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 4 of 37

In paragraph 3 of his complaint, plaintiff alleges that Sixt “is a business incorporated under
the laws of the State of Florida and authorized to do business in the state of California.” Plaintiff is
correct in that Sixt is authorized to do business in the state of California, since it filed a California
Secretary of State Statement of Information on January 3, 2018, attached hereto as Exhibit “D.”
Pursuant to its filing with the state of California, Sixt is a limited liability company filed under the
laws of the state of Delaware. Further, Sixt lists Vincent Todd Sazera and Sebastian Birkel as its
members, both of whom reside in the State of Florida. Thus, Sixt, for purposes of diversity
jurisdiction, is a citizen and resident of the State of Florida. Following a diligent search of public
records, Sixt is not aware of any residency, citizenship, or domiciliary by Mr. Sazera or Mr. Birkel in
California or the People’s Republic of China.

In paragraph 5 of his complaint, plaintiff also names Doe Defendants “1 through 20.”
However, for purposes of removal, “the citizenship of defendants sued under fictious names shall be
disregarded.” 28 U.S.C. §1441(b)(1). When determining diversity of citizenship, a court should only
consider named defendants. Newcombe v. Adolf Coors, Co., 157 F. 3d 686, 690-691 (9th Cir. 1998).
As such, the inclusion of potential “Doe” defendants does not affect diversity of citizenship to
remove the case.

C. The Removal Action is Timely

To proceed with removal ofa claim from State Court to Federal Court, a notice of removal of
civil action must be filed within 30 days of service of the Complaint. 28 U.S.C.S 1446(b). Removal
proceeding must be completed within one year of the initial filing of the complaint unless the Federal
District Court finds that the plaintiff acted in bad faith to prevent defendants from removing the
claim. 28 U.S.C.S. 1446(c).

The Complaint in the case at bar was filed on April 12, 2019 with the Superior Court of the
State of California in and for the County of Mono. Sixt was served with the summons and complaint
on May 23, 2019. Sixt is informed and believes that defendant Mingchen Sun has yet to be served.
Based on the foregoing, Notice of Removal is timely if filed on or before June 22, 2019 by Sixt, and
removal must be completed on or before April 11, 2020. As such, Sixt’s Notice of Removal is
timely.

-4-

 

 

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR, LLC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 5 of 37

TI. CONCLUSION

Based on the foregoing, removal of this action is proper and the District Court for the Eastern
District of California has subject matter jurisdiction based on diversity of citizenship. The amount in
controversy exceeds $75,000.00 based on plaintiff's demand for Nationwide to remit its policy
limits. Pursuant to the current record, for purposes of diversity jurisdiction, plaintiff is a citizen of the
State of California, Mingchen Sun is a citizen of the People’s Republic of China, and Sixt, is a
citizen of the State of Florida. As such, there is complete diversity of citizenship and the amount in
controversy is satisfied.

Wherefore, based on the foregoing facts and allegation, Defendant Sixt respectfully requests
that the matter be removed to from the Superior Court of California for the County of Mono to the
District Court for the Eastern District of California based on diversity jurisdiction.

If any question arises as to the propriety of the removal of this action, Sixt respectfully
requests the opportunity to submit briefing and oral argument, and to conduct discovery in support of

its position that subject matter jurisdiction exists based on diversity of citizenship.

DATED: June 17, 2019
KRONENBERG LAW PC

[owe [CH
William S. Kronenberg
Michael Kvyat

Attorneys for Defendant
SIXT RENT A CAR, LLC

By

 

~5-

 

 

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR, LLC

 

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 6 of 37

EXHIBIT A

 
 

oT

 
 

Case 2:19-cv-01107-WBS-AC Documenti Filed 06/17/19

CORPORATE CREATIONS*

Registered Agent * Director * Incorporation

 

Corporate Creations Network Inc.
» 11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410

Sixt Rent A Car, LLC
Legal Dept

Sixt Rent A Car, LLC
1501 NW 49th St

Fort Lauderdale FL 33309

SERVICE OF PROCESS NOTICE

The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to
respond, should be directed to the contact set forth in line 12 below or to the court or government agency where
the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their cantact
information must be submitted in writing to SOPcontact@corpcreations.com, Any changes will become effective

upon written confirmation of Corporate Creations.

Page 7 of 37

05/24/2019

Item: 2019-49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Client Entity: Sixt Rent A Car, LLC
2. Title of Action: Richard Gibbons vs. Sun Mingchen; et. al.
3. Document(s) Served: Surnmons
Civil Case Cover Sheet
Plaintiff Richard Gibbon’s Complaint for Damages
Notice of Filing Complaint
4, Court/Agency: Mono County Superior Court
5. State Served: California
6, Case Number: CV190050
7. Case Type: Negligence/Damages
8, Method of Service: Hand Delivered
9, Date Received: Thursday 5/23/2019
10. Date To Client: Friday 5/24/2019
1. # Days When Answer Due: 30 CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due Oate, Ta avoid missing a crucial
. deadiine, wa recommend immediately confirming in writing with oppasing counsel that the date of the service in thelr records matchas
Answer Due Date: 06/22/201 9 ihe Date Received.
12. SOP Sender: The Ellis Firm, APLC
(Name, City, State, and Phone Number) San Diego, CA
619-291-1235
13. Shipped To Client By: Regular Mail and Email with PDF Link
14. Tracking Number:
15. Handied By: 051
. Also Attached:
16. Notes: ; Notice of Case Management Conference and Order
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion, The
client and their legal counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate
Creations, we take pride in developing systems that effectively manage risk so our clients feel comfortable with the reliability of our service. We always
deliver service of process so our clients avoid the risk of a default judgment. As registered agent, our role is to receive and forward service of process. To
decrease risk for our clients, it is not our role to determine the merits of whether service of process is valid and effective. It is the role of legal counsel to
assess whether service of process is invalid or defective, Registered agent services are provided by Carporate Creations Network Inc.

 

 

11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410 Tel: (661) 694-8107 Fax: (561) 694-1639

www.CorporateCreations.com

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 8 of 37

   

a
COPY
‘err COMMONS: val) ees eR URE OMT
NOTICE To DE FENDANT:

(AVISO AL DEMANDADO);
SUN MINGCHEN: SIXT RENT A'CAR, LLC; and DOES 1-20,
inélygive,

YOU ARE BEING SUED BY PLAINTIFE:
(LO ESTA DEMANDANDO EL REMANDAN Te};

RICHARD GIBBONS

 

May be taken without further warming-fam the cauit . aw
“There are ather ligal requiremante, You may want lo cell an’ altornay fight away, Ifyou do not know an atlomay, you may Wants call an sltorey

referral servica, If you-cannot alard ar-atténiey, you may be oligibla for fran lagal services fram § benprofil legersarvicey program. You tan meats

these nenprafit provps at the California:Lagal Sarviees Wab alte (ww lawhelpcedfonie.org), the Callionfa Courts Onfing Sil-Hely Canter

(ew, courtino.ca.gowseltialp}, or by Contacting your focal court or county bar aédociation. NOTE: The dour Kas a statutory ten forwalved teen and

coals on any saitlament of arbRration award of $10,000 of niore tia, elvit oats, The.couri's len must be Bald before tha court wil Hemisa tite caer,

JAVISO} Lo han damantadé.’ Sino responds dentto de 20 dias, Fa corte puede decidir. an-su contra win escuchar au-varsion, Lea fa informactin a
ctdN. :

corlinusetdn.

 

Yl }

q /aS CUofar y low costes exdritos Bor Impaner un gravemen sobra
Cupiquier fecuperactén de $10,000 4 max do Valor recibkds mediante un. actiende 0 uns onceROn do arbiliae 1 : oil,

pager af gravernan de la corte antes de que le corte punds dasechar.al cayo,. ° = en , P arearae en an e200 de-dereate oi Tens que
The name and address of tha-oourt Ip; . en
(E) nombre y dirsccldn ds fa corte 93): Mono Cotnty Superior Court:
Mammoth Lakes Courthouse, 100 Thompsons Way, PO:Box. 1037,
Maminiotli Lakes, CA 93546
The nama, address, and telephone humber of plaintit's attomey, or plaintlif without en atlamey, is:
{El nombre, fa direcaiin y af ndmars ‘ds leldfono:- 08) abogeida del-demendanis: o dat demendante ave no Yene abogado, 88);
Brian C, Ellis, Esq. (SBN: 248298) 110 West C Street, Suite 2100, San Diego, CA 92101, (619) 291-1235

DATE: APR 12 2619 Clerk, by , Deputy
(Fechap ~ 4 _-__(Setretario) Ve a
{For proof of sarvice of Gis aurnmons, use Proof o Service of Summons -040).} : . ”

: rm. ? DIOS) .
(Para bruebe de ontrega de esta cliatién use bi formilerio Prool of Sonics, of Sumitions, {POS-OTay,
- 4 NOTICE To THE PERSON SERVED: You €re served -
4, [2] 28 anindidduat defendant: : ;
2 []} #8 the person sued urider the Retivious.rarhé. of (speaity):

3, cz on behatt of (spacity): oe x ¢ KET A C4R, Lhe
under: C7) -edp 446.40 (catporeti

16.40; on). CCP 416:86 (minor)
CJ ep 446.20 (defunct corporation) = COP 416.70 (conservaiée)

[=] COP 418.40 fassodation or Partnership) [—] cP 446,99 (autherized person)

t diy kite
oh (“¥other (spaciy: 1 ¢ _ _
rad CY Page tof

aalepla de abogados bneakes AVISO: Por lap, lr taste tone derecho 9 reclame: las

 

 

 

 

 

      
 

   

by pergonal-daivery on (date):

         

Pom ai a Us j ° : :
‘oim Adeplad Madily . SUMMONS Chan of Chet Procasuin 15 492.50, 466
“SUM400 (Rev, duty 1, 200) . HR coeting ca guy

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 9 of 37

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPY
_— + m= ne ay : CM-040
“ian Ce Ws Bee (SBN: BARES Ry” er Omri oe acto |” RoR ooURFUdEOMEY”
it econ sa aul 1414
San Dieno, CASHOY . ih p t)
TELEPHONG NO « 19) 91-1235 . faxno: (619) 232-2116
ATTORNEY Fon Wary DlainhiY Richard Gibbons
BUPERIGR GOURY OF GALFORNIA, COUNTY OF Wiond ” APR 1 2.2019
svaker aporess: 100 Thompsons Way . ‘
Muto anata: PO Box fee / SUPERIOR COURT OF CALIFORMA
arraxb2ecoo: Manmidth Lakes, CA 93546. _ 8 MONO
ornconaye, Mammoth ‘Lakes Courthouse ee OY,
CASE NAMB: , a ae . ‘
Gibbons v. Sun Mingchan, et.al. ;
CIVIL CASE COVER SHEET " Gomplex Gase Designation CREE NNBER
m (anount a area CJ counter £77 Joinder NAG
demanded demanded Is Filed with first appearance by'defendant | >" MARK MAGIT
exceeds $25,000) $26,000 of less)| _ (Qa Rutes-of Court, mute 3.402) DEFT: .
—~ __ cin flO 1-G-belaw must be completed (soa Insiruuons on page-2),- ™
1. Check one box below for thé cage lype that best dedcrbes this.caser —
Auto Tort + Contract : Provislonaliy Complex Otel Litigation
Auto (22) Breach of contraatwarrarity (08) (Gal. Rules of Court, tujes 3.400-3,404).
Uninsured matoriat (48) Rule 3.740 aatectiond (09) Fo) “AnutrusyTrade requiation (03)
Other PUPDWD (Personal Injury/Proparty ‘ Other collections (08) Constriciion defent (10).
DamageAWrongilil Geath) Tort ieurnned coverage (18) Maas tort 40)
Asbestos (04) [71 otner contract (a7) Becuiltiss iigation (28).
produ mee G8) “ Reul Propayty . Ehvitinmantal/Toxte tort (30)-
| ivaipraciioa. Emiiant domaininverse INS £ i
[=] other puPDAWn (23) eondemmnalion (14) stove dated proneionahy eating (ors the
Non-PUPDWD (Other) Tort [raw] Wrongful eviction (33) fypes (41)
usiness lortunia buafiess peace (07) L Othertoal property (26 Entorcement of Judgmant
= Ohl rights (08) " Unlawiul Ditather’ ‘Enfoccoment of hedgment (20)
Dafamation (12) dead Cofwtoroll (31): Miacellangous Gill Comiplaint:
Fraud (18) ae Ld Resklenthal (92) am RICHHR7).
L.) infedtectua! property 449) Li Grugeige, Ctiier 2aimplaint (hot speoited hove) (42)
Lx] Protesélonat negligence (25) Judicial Raviaw Miscelfariaous’ Civil Petition.
Other nomsPURDAND fort (98) Aen forfeflure (06) Partnership and comorate govemance (21)
Employment : “alition ra: asbiiration-award (14). 7 , .
ri Wrongful tarmination (38). Will of mandate (02) CI Otharpeltion (oct specified above) (40)
‘Other amployment (18) Lowey other fisdtoiat raviaw (39) .
2 Thiscass (| Is lenot_ — complex undar rile 3.400 of (ha California Rules of Court. If law ‘Ge86:(¢ complex, mark tha

factors requiring exceptional fudiclal management:

8. C_) Large number of neparataly represented parties dF] Large'tiinber of winesses:

»; ["] Extensive motion practice falsing difficult ernovel a, 7] cootshation with related actions, pending Ih, one or more courts
Testes that will be tme-sonsumlAg to resolve - -__ Inalher counties, slatad, éF’counires, of iia feders).court

¢, [J substantial amount of documentary evidence {. [_} Substantial phaljudgmant judicial supervision

. Remedies sought (chock al thatappiy): a3] monetary b.( 1] notimbfielagy; declaratory or injunctive Tella! —_¢: (“punitive
- Number of causss of action (specify): 1) Negligence and 2) Motor Vehicle Owner Liability

. Thtecase Cis. Gd isnot a classaction sult

. Ifthere are any Know related casas, file and salvo-a hollee of related-nasa,.You may use foyin CM-018,)

Dats; April 9, 201. ,

Brian C,Bllis, Rsg. ;
oS

" - NOTICE = ae —

» Pialntiff must fie this cover sheet with the fret paper Aladin the action: oF progeeding (except small ctalns tases or'cusos fled
under the Probate Coda, Family Code, or Walfara‘and Institutens: Goda): (Cal. Rulas of Court, Tile 3.220,} Failure to file may resuft
tn sangtoris. . . .

' Fe ha ar sheat'n addition to any cover aheal requitéd bytocal court rife,

* {ibis case Is compisx under rule 3,400 et seq: ‘of lhe-Californla Rules of Court, you must seve. a copy of this cover sheet on alt
other pariles Io the action of proddeding. / .

* Unless this | 8 collections cage sinder rule 3.740 ors complex edge, this caver sheat will be used for-statistleal purpose’ only,

ama w

      
  
  

 

ie 2

; ° : CAL Rides ool Cotrt, rales 2:90, 2.270, 1400-0409, 3740.

Farm Aton cha Soe” CIVIL CASE COVER SHEET pal Sanaca of ogbe fares ee oa
CHADIO [Rov. ay 5, 2007) cblatink te yoy

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 10 of 37

CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET 6

To Piaintiffs and Others Filing First Papers. {f you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, alang with your first paper, the Civif Case Cover Sheet contained on page 1. This information will be used to compile
Statistics about the types and numbers of cases filed, You must completa items 1 through 6 on the sheet. [n item 7, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in Item 4,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below, A cover
sheet must be filed anly with your Initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.

To Parties in Rule 3,740 Collections Cases. A "collections case" under rule 3.740 is definad as an action for recovery of money
oWed In a sum stated to be certain thal is not more than $25,000, exclusive of interest and attomey’s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does nat Include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading, A nile 3.740 collections
case will be subject to the requirements for service and abtaining a judgment in rule. 3.740.

To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. if a plaintiff belleves the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. {fa plaintiff dasignates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

 

the case is complex.

CASE TYPES AND EXAMPLES
Auto Tort Contract Provisionally Complex Civil Litigation (Cal.
Auto (22}-Personal Injury/Property Breach of Contract/Warranty (06) Rules of Gourt Rules 3.400-3.403)
Damage/Wrongful Death Breach of Rental/Lease Antitrust/Trade Regulation (03)
Contract (not unlawiul detainer Construction Defect (10)

Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this iter
instead of Auto)

Other PI/PD/WD (Personal Injury!
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal injury/
Wrongful Death
Product Liability {not asbesios ar
toxic/environmental} (24)

Madical Malpractice (45)

Medical Maipractice—
Physicians & Surgeans

Other Professional Health Cara
Malpractice

Other PUPDAWD (23)

Premises Liability (0.g., allp
and fall)

sntentional Bodily Injury/PD/WD
(a.g., agaaull, vandalism)

intentional Inflictian of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other PUPD/AWD

Non-PU/PDIWD (Other) Tort
Susinesa Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not ofvit
harassment) (08)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

intellactual Property (19)

Professional Negligence (25)
Legal Malpractice

Other Professional Malpractice

or wrongful eviction)
Contract(Warranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case
Insurance Coverage (not provisionally
complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Cantractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/inverse
Condemnation (14)

Wrongful Eviction (33)

Other Reai Property (e.g., quiet title) (26)
Whit of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, fandlardfenant, ar
foreciosure)

Unlawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves iifegal
drugs, chack this em; othanwise,
report as Commercial or Residential}

Judicial Review

Asset Forfelture (05)

Patition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Clalme Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type iisted above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic refations)
Sister State Judgment
Administrative Agency Award
(not unpaid faxes}
Petition/Ceriification of Entry of
Judgment an Unpaid Taxes
Other Enforcement of Judgment
se

Miscellaneous Civil Complaint

RICO (27)

Other Complaint (not specified
shove a3) pe
Declaratory Relief Oniy
injunctive Rellef Only (non-

harassmen)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/nan-complex)
Olher Civil Complaint
(non-fort/non-camplex)
Miscellaneous Civil Petition

Partnership and Corporate
Govemance (21)

Other Petition (not specified
above) (43)

Civil Harassment

Workplace Violence

Elder/Dependent Adult
Abuse

Election Contest

Petition for Name Change

(not medical or lagal) Cage Matter
Other Non-PI/PDAVD Tort (35) Writ-Other Limited Court Case Petivon for Rellef From Late
Employment : Review Other Civil Petition
Wrongful Termination (36) Other Judicial Review (39)
Other Empiayment (45) Review of Health Officer Order
Notice of Agpeal-Labor
Commissioner Appeals

 

-GM-010 (Rev. July 1, 2007]

CIVIL CASE COVER SHEET

Page 20f2

 

 

 
 

Rey

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 11 of 37

COPY

bo SO Oe Oc
RP ESSER SSS SSE SEES

SD OBO A A Hh Rh wD BD Mm

RICHARD GIBBONS, ) CASENO, | CN (QO05D
. . ) a
Plaintiff, )
) PLAINTIFF RICHARD GIBBON’S
vs. ) COMPLAINT FOR DAMAGES
. ) - ro NAS 8
SUN MINGCHEN; SIXT'RENT A. CAR,) dies me yeyrant gat gees oe
LLC; and DOES 1-20, inclusive, y ans
>
Defendants, )
}
_)

FILED

Brian C, Fills, Esq. (SBN 248298
osha Xe He ‘Betas log (SBN 278) APR 9B 2019
110 West *C» Street, Suite 2100 SUPERIOR COURT OF GaLiFORNIA
San Diego, California 92101 a MOND

Talephone: (619) 291-1235
Facsimile; Clieviemans
Bria UT hse. oi

 

Attomeys for Plaintiff Richard Gibbons

SUPERIOR COURT OF THE STATE OF CALDTORNIA
COUNTY OF MONO

 

 

 

 

fo hia own acts, and on information and belief as to all other matters.

1, At all times mentioned herein, Plaintiff RICHARD GIBBONS (Plaintife’) was a
resident of the-County of San Diego, State of California,

2, Plaintiff hae been informed. and beliéves and thereon allages that -at all times
mentioned herein, Defendant SUN MINGCHEN (collectively with all other defendants, |
“Deféndants”) was, and still is, a resident of the City of Changchun, located in the Peaple’s
County of the Republic of China, and was Visiting the United States at the time of the herein
alleged incident

3. Plaintiff is informed and believes, and thereupon alleges, that-at all times

wl
PLAINFIFE RICHARD GIBBONS COMPLAINT FOR DAMAGES

 

 

 

 

 
 

Oo CO “I QO A FR WwW RQ mm

N we BH NH HOO SO KB HN DOOR om mkt
ao nN ND A SBP HY KY RFP GD ODO GB YD DRO rh BP HY YD eG

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 12 of 37

mentioned herein, Defendant SIXT RENT A CAR, LLC (“SIXT” or collectively with all other
defendants, “Defendants”) is a business incorporated under the laws of the State of Florida and
authorized to do business in the State of California.

4, Defendants DOES 1 through 20, inclusive, are sued herein under fictitious names.
Their true names and capacities are unknown to Plaintiff. When their true names and capacities
are ascertained, Plaintiff will amend this complaint by inserting their true names and capacities.
Plaintiff is informed and believe and thereon allege that each of the fictitiously named defendants
are responsible in some manner for the occurrences herein alleged, and that Plaintiff's damages
were proximately caused by those defendants. Each reference in this complaint to “defendant,”
“defendants,” or a specifically named defendant refers also to all defendants sued under fictitious
names, |

5. Plaintiff is informed and believes and thereon alleges that defendants SUN
MINGCHEN, SIXT and DOES 1-20, inclusive were responsible for creating the conditions which
resulted in Plaintiff suffering injury to his person and property as described more fully below. .

6. Plaintiff has been informed and believes and thereon alleges that defendants SUN
MINGCHEN, SIXT and. DOES 1-20, inclusive, are liable in some manner, either by act or
omission, negligence, negligence per se, res ipsa loquitor, respondeat superior, employment,
agency, breach of statute, or otherwise, for the occurrences herein alleged, and that his injuries,
loss, and damages as herein alleged were legally caused by the conduct of defendants SUN
MINGCHEN, SIXT and DOES 1-20,

7. Plaintiff has been informed and believes and thereon alleges that all of the events
which contributed to the injuries and damages he sustained occurred within the venue of this
Honorable Court and the relief sought through this Civil Complaint is in excess of $25,000.00,
the jurisdictional minimum of this Court. |

FIRST CAUSE OF ACTION
(Negligence Against SUN MINGCHEN and DOES 1-10)

8. Plaintiff realleges as though fully set forth and incorporates herein by reference,

| paragraphs | through 7 as though fully set forth within.

2.

 

PLAINTIFF RICHARD GIBBONS COMPLAINT FOR DAMAGES

 

 

 

 

 
Oo CO MS DN A BR BD Ne

No Ww wo KB HB PHO BD Re RD mw ae
on AO Uh Se WY NY & CO OO He WD DH mH BR WH HO =» OO

Case 2:19-cv-01107-WBS-AC Document 1 Filed 06/17/19 Page 13 of 37

9, On or about September 8, 2018, Defendant SUN MINGCHEN drove the rental
vehicle he was driving into Plaintiff as he was riding his bicycle,

10. Defendants SUN MINGCHEN and DOES 1-10 as drivers, operators and/or
controllers of their vehicles had a duty to exercise reasonable care in the operation of said vehicle
while driving on the public roadways so as not to cause danger and/or injury to the general public,
including but not limited to Plaintiff.

11. The exercise of reasonable care dictated that Defendants SUN MINGCHEN and
DOES 1-10, would:

a. operate the motor vehicle on the public roadways in a safe fashion,

b. operate the vehicle in a manner not likely to cause injury to others,

c. observe all traffic conditions, including all bicyclists which were lawfully traveling

on the public roadway,

d. ensure the motor vehicle was operated on the public roadways in a safe fashion,

e. ensure the motor vehicle was operated in a manner not likely to cause injury to

others, and

f. operate the motor vehicle in compliance with traffic laws.

12. Defendants SUN MINGCHEN and DOES 1-10 breached the above-referenced
duties of reasonable care by failing to ensure that the vehicle was proceeding reasonably safely
on the public road, driving in the incorrect traffic lane, attempting to pass a bicyclist on the left
while the bicyclist was making a left turn, driving too fast for roadway and traffic conditions, by
driving into Plaintiff who was riding his bicycle, and causing the above described accident.

13. These breaches of duties by Defendants SUN MINGCHEN and DOES 1-10 both
proximately and legally caused physical injury, emotional injury, economic injury, and property
damage, to Plaintiff, As a result of his personal injuries, Plaintiff has incurred medical expenses.

14. Asa proximate result of the negligent conduct of Defendants SUN MINGCHEN
and DOES 1-10, Plaintiff has sustained special and general damages, in an amount unascertained
at this time, but according to proof at the time of trial.
fi

3.

 

PLAINTIFF RICHARD GIBBONS COMPLAINT FOR DAMAGES

 

 

 

 
 

bo

Oo Oo SDR UN BR wD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 14 of 37

SECOND CAUSE OF ACTION
(Motor Vehicle Owner Liability Against SIXT and DOES 11-20)

15, Plaintiff realleges as though fully set forth and incorporates herein by reference,
paragraphs | through 14 as though fully set forth within.

16. On or about September 8, 2018, Defendant SUN MINGCHEN crashed into
Plaintiff as he was riding his bicycle, while driving a vehicle owned by Defendants SIXT and
DOES 11-20, Plaintiff has been informed and believes and thereon alleges that at all times
mentioned herein, Defendants SIXT and DOES 11-20 gave permission to drive its vehicle to
Defendant SUN MINGCHEN. As a result of the accident, Plaintiff suffered severe injury to his
person and property. .

WHEREFORE, Plaintiff prays that after due proceedings, judgment be rendered in his
favor as against Defendants SUN MINGCHEN, SIXT and DOES 1-20, and each of them, as

follows:

1. For general and special damages in an amount according to proof;

2. For medical and incidental expenses, including future expenses, according to
proof,

3, For loss of earnings and other incidental expenses according to proof:

4, For damage to and/or loss of personal property according to proof;

5, For all costs of suit incurred herein;

6. For prejudgment interest at the rate allowed by law and in accordance with the

provisions of Section 3291 of the Civil Code of California; and
7. For such other further relief as the Court may deem just and proper.
THE ELLIS FIRM, APLC
DATED: April 9, 2019

By:
Brig C. Ellis
Attorney for Plaintiff

 

a4.

 

PLAINTIFF RICHARD GIBBONS COMPLAINT FOR DAMAGES

 

 

 

 

 
 

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 15 of 37

THE SUPERIOR COURT OF THE STATE OF CALIFORNIA F i L E D
IN AND FOR THE COUNTY OF MONO - APRIS 2015
SUPERIGR COURT Oe GALIEOR AIA
RICHARD GIBBONS, CASE NO. CVi90050: oO
Plaintitf(s),
ve NOTICE OF FILING COMPLAINT
SUN MINGCHEN,
Defendant(s).

 

To Counsel for Plaintiff,

You are hereby notified that the complaint in the above-entitled case was filed on 04/12/19. The defendant
in this matter must be sefved and: proof of service must be-on file with the. court within 60 days froxn the date the
complaint was filed untess an extension is procured from.the. court. Enclosed herewith is this court's ANernative

Dispute Resolution Information Package as required bylaw commencing July 1, 2001,

HECTOR GONZALEZ, JR., Clerk
Dated: 04/12/19 by tie

PROOF OF SERVICE

1 served the foregoing document, on the date and at the place stated below, by depositing a copy thereof, enclosed
in a scaled envelope(s), first class postage prepaid, in the United States mail, addressed to each party or his/her
attorney as follows:

BRIAN.C BLLIS

110 WEST "C" STREET, SUITE 210
0 ’
SAN DIEGO CA 92101

At the time of service, | was-at least 18 years of age, a United States citizen. employed by the Mono Supertor
Court, and not a party to the action, My business address is:-P.O. Box 1037, Mammoth Lakes, CA 93546

I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was executed on
04/12/19; at Mammoth Lakes, California.
“TH...

TIARE KIRKLAND, Deputy Clerk

Form: NFC 104 W/14

 

 
 

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 16 of 37

 

     

age oh

THE SUPERIOR COURT OF THE STATE OF CALIFORNIA F LED

IN AND-FOR THE COUNTY OF MONO APR 12 2010

. SUPERIOR COURT OF CALEORIA
RICHARD GIBBONS arKAy RIGARGIND
Plaintiff CASE NO. CV196050
YS. | NOTICE OF CASE MANAGEMENT
CONFERENCE. AND ORDER

SUN MINGCHEN

Judge Assigned for All Purposes:
Pefendant MARK MAGIT

TO ALL PARTIES AND TO THEIR ATTORNEYS-OF RECORD:
Notice is hereby that a Case Management Conference has been scheduled 3s follows:

Date: tO/17/19 Time: 9:30 Location: MAMMOTH LAKES

ORDERS
1. You must;

a. Serve all named defendants and file proofs of service off thosé-defendants with the court within 60 days of the filing of
the complaint (CRC 3.1 10); (unless served herewith by the.court).

b, Give notice of this conférence to arly patty not included in this-notice and file proof of sarvice:

s Meet and confer, in person or by telephone, to consider each of the issues identified in:CRC:3.724, no later than 30
calendar days before the date set ‘for the Case Management Conference;

d. File and servea completed Cage Management Conference: Staterfient (use of Judicial Council Form CM-110 is
mandatory) at least 15 days before. the Cage Management Conference (CRC 3,725),

w

\f you do not follow the orders above, you are hereby. ordered to show cause why you should not be sanctionéd under

CRC 230. The hearing on the Order to Show Cause re; Sanctions will be set by the elerk’s office if proof of service isnot filed
within 60 days Of filtng the complaint or at the same time as the Case Management Conférence if the clerk's affice fails to set th
‘Order to Show Cause.Hearing. Sanctions may include monetary sanctions and any other sanction permitted by law, including,
striking pleadings of dismissing the-action. , ,

3. You are further.ordered to appear in pérson* (or through your attamey of recprd) at the Case Manageirient Conference

noticed above, You must be thoroughly Familiar with the cage and. fully authorized to proceed,

4, The Case Management Judge will issue orders at the conclusion of the'conference that should include:
a. Referring to ADR arid setting an ADR completion date-
b, Dismissing or severing clainis or parties
¢. Setting atrial date

 

 

Form: NCMC £03 1/14

 

 

 
 

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 17 of 37

SUPERIOR COURT OF CALIFORNIA
COUNTY OF MONO

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE

NOTICE TO PLAITIFF(S) AND/OR CROSS-COMPLAINTANT(S):

California Rules of Court - Rule 3.221
Information about Altecnative Dispute Resolution

 

WHAT IS ALTERNATIVE DISPUTE RESOLUTION (ADR)?

 

 

According to-the California Rules of Court, Rule 3.800(1), ADR is a. process, other than formal litigation, in
‘which a neural person ie persons resolve a dispute of assist parties in resolving’ theit dispute.

ADR is usually tess formal, less expensive, atid less time-consuming. tha atrial. ADR can alec give people
Mere opportunity to determing when-and how their dispute-will be resolved.

 

 

WHAT ARE THE ADVANTAGES OF USING ADR?

There ean be a number of advantages to using ADR over. a lawsuit Becapse-of these advantages, many parties
chodse ADR to resolve a. dispute instead of litigation, ADR has even been tised to fesolve disputes after a trial,
when the cesult of the trial js appealed

ADR can save time: .
4 lawauit can take years, but 2 dispute utilizing ADI can be resolved in. a matter of months, or even weeks,

ADR can save money:
By producing quicker setrletnénts, ADR ean cut attorney's fees, expect Fees and coutt costs that might otherwise
be spent during litigation.

ADR can permit participation:

When utilizing ADR, the parties involyed may have more of a chance-to tell their sidé oF the story and-express
their own interests and concerns, This‘is not always the case isi the courtroom because in many cases, litigation
focuses exclusively on the parties? legal tights and responsibilities,

ADR can preserve relationships: oo /
ADR can be less sidversarial and therefore a less hostile way to resolve n, dispute. This can bemore advantageous
‘Where patlits huve'a relationship that they would like to picaceyé.

ADR can provide -more control and flexibility:
Parties are able to choose the type of ADR that best éitits their nerds. For &xainple, in mediation, the parties
may decide how 'to resolve. their dispute in a way that suits all of the individuals involved.

ADR can reduce stress and provide satisfaction:

In a eeial, there is typically a-winner and a.loser. ‘This loser is likely to be unhappy, and even the winner, after
possible years of litigation, may not be satisfied with thé outcome. ADR canbe easiet for the parties’ mental
state and can help the parties: find win-win solutions and achidve, their ‘real:poals. Thiy, along with ADR’s other

 

 

 

 
 

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 18 of 37

 

Pursuant to Rule 3.670 of the California Rules of Court (CRC), the following information is provided
to explain how parties can appear by telephone in civil cases a8 defined in CRC 1,6, unlawful detainers
and probate proceedings. "Parties" are any persons “appearing in an action." ‘See CRC 1.6(15) fora
detailed explanation of who are "parties."

1, A party may appear by telephone for all case conférences, hearings and other proceedings as set
forth in-section (c) of CRC 3.670 unless a personal appearance is required By law pursuant to

CRC 3.670 (c) or by the discretion of the court pursuant to CRC 3.670 (#) or (g).

2. To appear by telephone, a party must provide proper notice to the court and to all other paities.
at least two (2) days before thé appearahce:as set forth in CRC 3.670(h).

3. The court has designated the following private vendor to coordinate and provide telephonic
appearances:

COURTCALL,. LLC
6383 Arizona Circle
Los. Angeles, CA.90045
(888) 882-6878
(888)-88-COURF

4, CourtCall, LLC, shall charge parties its usual and customary fees for coordinating and providirig
telephonic appearances.

5. For questions regarding telephonic appearances, please call the Mono-County Superior Court at
760.924.5444 of email at mono. civil@monocourtorg.

NTACR 041113

 

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 19 of 37

EXCERPT OF LOCAL RULES, AND NOTICE

CHAPTER 6
COURT REPORTERS

RULE 6.1 The court shall provide a court reporter in alt matters statutorily required (felony

criminal proceedings, juvenile proceedings, etc.). For Law and Motion calendars, the court may
provide a court reporter if the court has sufficient funding. On or before August 31 of each year, the
court will make a determination if the court has sufficient funding. The court will publicize that
determination in accordance with California Rule of Court 2:956.

(Effective July 1, 2001; amended effective date of Fuly-1, 2017)

RULE 6,2 In accordance with Gov. Code §68086 and California Rule of Court Rule 2.956, when
a

party requests a court reporter and the reporter is tot. required. by the foregoing rule or by statute to
report the court proceeding, such party shal! provide and pay for a certified court reporter approved by
the court.

(Effective July 1, 2001, amended effective date of July 1, 2017)

RULE 6,3 All civil procéedings where the court provides a reporter, including family law
proceedings of Jess than one hour in duration will be reported without cost to any party. A fee for
reporting services will bé. charged forall Toatters-lasting mofe than.one hour.

(Effective July 1, 2001)

RULE 6.4 Any party requesting a transcript in atiy civil proceeding, including family law
proceeditigs, shall order from and pay for such transcript directly with the court-reporter.

(Effective July 1, 2001)

NTACR 041018

 

 
 

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 20 of 37

MAY 23 2019

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 21 of 37

EXHIBIT B

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 22 of 37

From: Brian Ellis

To: CLUMSRPTS@nationwide.com; MENNENT1 @nationwide.com

Ce: Darys Avalos; William Kronenberg: Michael Kvyat: Andrea Beags

Subject: RE: Richard Gibbons - 3rd DEMAND FOR POLICY LIMITS INCLUDING EXCESS OR UMBRELLA POLICY/CLAIM #
01852799-102/DOI- 09/08/2018/YOUR INSURED: MINGCHEN SUN

Date: Tuesday, May 21, 2019 10:37:17 AM

Attachments: Gibbons.Complaint.04.12.19 (conformed) pdf
Ms. Mennen:

We filed suit. A courtesy copy of the complaint documents is attached. It is currently out for service,
which will take some time in China. Oh well!

| have been instructed by my superiors to make one final demand for the policy limits. For the supportive
documents and the language of the demands, | point you to my emails from February 27, 2019 and

November 16, 2018, which are below. In addition, while | am sure you have had the audio translated
from Chinese to English, | will point out that the driver was looking at photographs that were taken

the day before while he was driving. That is most likely the reason he never saw my client until impact.

You have sufficient information to evaluate this claim based on this policy limits demand and the policy

limits demands from February 27, 2019 and November 16, 2018. This 34 and final demand will expire
on June 7, 2019. We will not remind you of this deadline, nor will we inquire as to the status of your
investigation as a way of reminding you of the deadline. After the expiration of this demand, it will not
be repeated, nor will Richard Gibbons accept this amount in settlement of this claim. In fact, he will be
seeking damages greatly in excess of the insurance policy and this demand against Nationwide and your
insured. No reasonable request for additional time will be rejected. However, any request for additional
time must be in writing, received by the deadline, and supported by specifics; including what witnesses,
authorities, documents or information you need that cannot be accessed by the original deadline.

With some percentage of liability (if not all) certain to be apportioned to your insured, six fractured
vertebrae and a concussion, amongst other horrible injuries, it is certain that the ultimate judgment
against your insured will exceed the policy limits and this settlement offer. Please contact our office by
June 7, 2019 to tender any applicable insurance policies, including excess/umbrella policies. In addition
to tendering the policy limits by June 7, 2019, a material part of this demand is that all monies are
received by June 14, 2019: exactly 1 week after you tender the insurance policies.

Thanks

Brian C. Ellis

The Ellis Firm, Aple
brian(@TheEllisFirm.com
TheEllisFirm.com

 

San Diego Office Temecula Office EI Centro Office
110 West C Street, Suite 2100 27349 Jefferson Ave, Suite 107 450 West Main Street
San Diego, CA 92101 Temecula, CA 92590 El Centro, CA 92243
Toll Free: (800) 724-0807 Toll Free: (800) 724-0807 Toll Free: (800) 724-0807
Tel: (619) 291-1235 Phone: (951) 289-0628 Phone: (760) 348-8246

Fax: (619) 232-2116 Fax: (619) 232-2116 Fax: (619) 232-2116

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 23 of 37

From: Brian Ellis

Sent: Wednesday, February 27, 2019 12:31 PM

To: CLMSRPTS@nationwide.com; MENNENT1@nationwide.com

Cc: Darys Avalos <darys@theellisfirm.com>; William Kronenberg <wkronenberg@krolaw.com>
Subject: RE: Richard Gibbons - 2ND DEMAND FOR POLICY LIMITS INLCUDING EXCESS OR UMBRELLA
POLICY/CLAIM #01852 799-102/DOI- 09/08/2018/YOUR INSURED: MINGCHEN SUN

RE: Our Client : Richard Gibbons
Your Insured: Sun Mingchen
Date of Loss: 09/8/18
Policy No. : 01852799-102
Ms. Mennen:

As you are aware, my client Richard Gibbons was injured in an automobile versus bicycle
accident on September 8, 2018. During a bicycle race in which Richard was a participant, your
insured drove recklessly eastbound at 45 MPH down the westbound lane of SR-120.
Unfortunately for Richard, he attempted to turn left to use the restroom while your insured was
blasting past all the race bicyclists in the wrong lane. While the collision report finds Richard at
fault for the accident, no reasonable jury would do so. A copy of the Traffic Collision Report is
attached as Exhibit (A).

T understand that you possess video of the accident. Why have you chosen not to produce the
video? If the video benefits your insured, surely you would have produced the video.

This second policy limits demand is made on behalf of Richard in effort to avoid litigation. As you
will recall, this is Richard’s first policy limits demand was made on November 16, 2018. In
response to the first demand, your attorney, William Kronenberg, sent a rejection on November
23, 2018. That rejection is attached as Exhibit (B).

Please contact our office by March 22, 2019 to tender any applicable insurance policies, including
excess/umbrella policies. In addition to tendering the policy limits by March 22, 2019, a material
part of this demand is that all monies are received by March 29, 2019; exactly 1 week after you
tender the insurance policies.

 

 

L Liability

In all actions for negligence resulting in injury to person or property, the contributory negligence
of the person injured shall not bar recovery, but the damages awarded shall be diminished in
proportion to the amount of negligence attributable to the person recovering. (Li v. Yellow Cab Co.
(1975) 13 Cal.3d 804)

California is a pure comparative negligence system. In a pure comparative negligence system, an
injured person may recover his or her damages even if the injured person was 99% at fault in
causing the injury, with those damages reduced by his or her portion of the fault. For example, in
this case; if Richard is found to be 90% responsible and your insured is found 10% responsible,
Richard’s award would be reduced by his 90% fault in causing the injury, but your insured is still
responsible for the other 10% of his injuries. This is an example and is not to be interpreted as our
position on liability.

We agree that there is a chance that a jury may place some blame on Richard for this accident.

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 24 of 37

However, a large percentage of liability lies with your insured for driving recklessly eastbound at
45 MPH down the westbound lane of SR-120 past the racing bicyclists. Liability can only get
better from here.

I. Damages

Richard suffered four left transverse process fractures at C7, T1, T2 and T5, and two compression
fractures at T12 and L1, amongst other injuries. Photographs of Richard are attached as Exhibit

(C).

Richard woke up in the CHP helicopter as he was being transported to Renown Medical Center in
Reno, Nevada where he spent 3 days inpatient from September 8, 2018 through September 10,
2018. Records and billings from Renown Medical Center are attached as Exhibit (D).
Recoverable billings from this provider totals $25,644.

While at Renown, Richard was seen by neurosurgeons with Sierra Neurosurgery Group, as well as
surgeon Brian Juell, MD with Premiere Surgical Specialists. Records and billings from Sierra
Neurosurgery Group are attached as Exhibit (E). Recoverable billings from Sierra Neurosurgery
Group total $748. Records and billings from Premiere Surgical Specialists are attached as Exhibit
(F). Recoverable billings from this provider totals $787.10.

On September 12, 2018, Richard was seen at Sharp Rees-Stealy Medical Group in San Diego. He
was diagnosed with cervical, lumbar and thoracic vertebral fractures and a concussion. Richard
was seen at Sharp Rees-Stealy again on October 2, 2018 for a spine evaluation due to his neck
pain, which was described as sharp, dull and aching. Doctors contemplated allowing Richard to
remove his cervical collar and indicated he could start PT at 6 weeks post-injury. Richard was
seen at Sharp Rees-Stealy again on November 7, 2018 to start PT. He still continues to treat with
PT. Richard was seen at Sharp Rees-Stealy with the neurology department on January 8, 2019 due
to positional dizziness. The plan at this time is observation. Records and billings from Sharp Rees-
Stealy are attached as Exhibit (G).

Ti. Total Demand

We demand the insurance policy limits, including excess/umbrella policy limits. Please contact
our office by March 22, 2019 to tender the applicable insurance policy limits, including
excess/umbrella policies. In addition to tendering the policy limits by March 22, 2019, a material
part of this demand is that all monies are received by March 29, 2019; exactly 1 week after you
tender the insurance policies.

 

IV. Liens

If the policy limit is paid, my client will be responsible for the payment, reimbursement,
compromise and/or satisfaction of any and all liens, including medical, wage, workers’
compensation, property or attorney’s fees’ liens that could be asserted against Nationwide or your
insured. Nationwide and your insured will have no exposure to any third-party liens and no third
parties are needed to approve this settlement.

Vv. Deadline

You have sufficient information to evaluate this claim based on this policy limits demand. This
demand will expire on March 22, 2019. We will not remind you of this deadline, nor will we
inquire as to the status of your investigation as a way of reminding you of the deadline. After the
expiration of this demand, it will not be repeated, nor will Richard Gibbons accept this amount in
settlement of this claim. In fact, he will be seeking damages greatly in excess of the insurance

 
Case 2:19-cv-01107-WBS-AC Document 1 Filed 06/17/19 Page 25 of 37

policy and this demand against Nationwide and your insured. No reasonable request for additional
time will be rejected. However, any request for additional time must be in writing, received by the
deadline, and supported by specifics; including what witnesses, authorities, documents or
information you need that cannot be accessed by the original deadline.

VI. Conclusion

“In determining whether a settlement offer is reasonable... the only permissible consideration in
evaluating the reasonableness of the settlement offer... is whether, in light of the victim’s injuries
and probable liability of the insured, the ultimate judgment is likely to exceed the amount of the

settlement offer.” (Blue Ridge Ins. Co. v. Jacobson (2001) 25 Cal.4"h 490, 498.) With some
percentage of liability certain to be apportioned to your insured and six fractured vertebrae and a
concussion amongst other horrible injuries, it is certain that the ultimate judgment against your
insured will exceed the policy limits and this settlement offer. Please contact our office by March
22, 2019 to tender any applicable insurance policies, including excess/umbrella policies. In
addition to tendering the policy limits by March 22, 2019, a material part of this demand is that all
monies are received by March 29, 2019; exactly 1 week after you tender the insurance policies.

Sincerely,

Brian C. Ellis
The Ellis Firm, Aple

brian@TheEllisFirm.com
TheEllisFirm.com

San Diego Office Temecula Office E! Centro Office
110 West C Street, Suite 2100 27349 Jefferson Ave, Suite 107 450 West Main Street
San Diego, CA 92101 Temecula, CA 92590 El Centro, CA 92243
Toll Free: (800) 724-0807 Toll Free: (800) 724-0807 Toll Free: (800) 724-0807
Tel: (619) 291-1235 Phone: (951) 289-0628 Phone: (760) 348-8246
Fax: (619) 232-2116 Fax: (619) 232-2116 Fax: (619) 232-2116

From: Brian Ellis
Sent: Friday, November 16, 2018 1:15 PM
To: CLMSRPTS@nationwide.com; MENNENT1@nationwide.com

Cc: Darys Avalos <darys@theellisfirm.cam>
Subject: Richard Gibbons - DEMAND FOR POLICY LIMITS INLCUDING EXCESS OR UMBRELLA

POLICY/CLAIM # 01852799-102/DOI- 09/08/2018/YOUR INSURED: MINGCHEN SUN

RE: Our Client : Richard Gibbons
Your Insured; Sun Mingchen
Date of Loss: 09/8/18
Policy No. : 01852799-102
Ms. Mennen:

Please be advised the undersigned now represents the interests of Richard Gibbons regarding his
September 8, 2018 accident. This email shall act as a formal revocation of any releases or authorized
forms my client may have signed prior to this notice. Please send all future correspondence regarding my
client’s injuries and damages claim to my San Diego office.

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 26 of 37

As you are aware, my client Richard Gibbons was injured in an automobile versus bicycle accident on
September 8, 2018. During a bicycle race in which Richard was a participant, your insured drove
recklessly eastbound at 45 MPH down the westbound lane of SR-120. Unfortunately for Richard, he
attempted to turn left to use the restroom while your insured was blasting past all the race bicyclists in
the wrong lane. While the collision report finds Richard at fault for the accident, no reasonable jury
would do so. A copy of the Traffic Collision Report is attached.

T understand you have a copy of dash cam video of the accident. It was a pretty gruesome accident.
Please retain this video footage and forward me a copy as soon as possible.

This policy limits demand is made on behalf of Richard in effort to avoid litigation. Please contact our
office by November 23, 2018 to tender any applicable insurance policies, including excess/umbrella
policies, and to provide a completed Affidavit for Sun Mingchen. In addition to tendering the policy
limits by November 23, 2018, a material part of this demand is that all monies are received by
November 30, 2018; exactly 1 week after you tender the insurance policies.

 

 

L Liability

In all actions for negligence resulting in injury to person or property, the contributory negligence of the
person injured shall not bar recovery, but the damages awarded shall! be diminished in proportion to the
amount of negligence attributable to the person recovering. (Zi v. Yellow Cab Co. (1975) 13 Cal.3d 804)

California is a pure comparative negligence system. In a pure comparative negligence system, an injured
person may recover his or her damages even if the injured person was 99% at fault in causing the injury,
with those damages reduced by his or her portion of the fault. For example, in this case; if Richard is
found to be 90% responsible and your insured is found 10% responsible, Richard’s award would be
reduced by his 90% fault in causing the injury, but your insured is still responsible for the other 10% of
his injuries. This is an example and is not to be interpreted as our position on liability.

We agree that there is a chance that a jury may place some blame on Richard for this accident. However,
a large percentage of liability lies with your insured for driving recklessly eastbound at 45 MPH down
the westbound lane of SR-120 past the racing bicyclists. Liability can only get better from here.

Il. Damages —

Richard suffered four left transverse process fractures at C7, T1, T2 and T5, and two compression
fractures at T12 and L1, amongst other injuries. Richard woke up in the CHP helicopter as he was being
transported to Renown Medical Center in Reno, Nevada where he spent 3 days inpatient from September
8, 2018 through September 10, 2018. Robert has been treating with neurosurgery for follow-up care as
he was directed. Diagnostic testing from Renown Medical Center showing the vertebral fractures are
attached. The recoverable bills from Renown Medical Center in Reno, Nevada are unknown. However,
this is not a medical specials case and the billings from the providers should not affect your decision to
tender the policy limits.

IL. Total Demand

We demand the insurance policy limits, including excess/umbrella policy limits. Please contact our
office by November 23, 2018 to tender the applicable insurance policy limits, including excess/umbrella
policies. In addition to tendering the policy limits by November 23, 2018, a material part of this demand
is that all monies are received by November 30, 2018; exactly 1 week after you tender the insurance
policies.

Iv. Affidavits

Attached is an Affidavit for Sun Mingchen to complete, sign, date and have notarized. If we do not have

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 27 of 37

a complete notarized affidavit by November 23, 2018, we will file suit.

V. . Liens

If the policy limit is paid, my client will be responsible for the payment, reimbursement, compromise
and/or satisfaction of any and all liens, including medical, wage, workers’ compensation, property or
attorney’s fees’ liens that could be asserted against Nationwide or your insured. Nationwide and your
insured will have no exposure to any third-party liens and no third parties are needed to approve this
settlement.

Vi Deadline

You have sufficient information to evaluate this claim based on this policy limits demand. This demand
will expire on November 23, 2018. We will not remind you of this deadline, nor will we inquire as to
the status of your investigation as a way of reminding you of the deadline. After the expiration of this
demand, it will not be repeated, nor will Richard Gibbons accept this amount in settlement of this claim.
In fact, he will be seeking damages greatly in excess of the insurance policy and this demand against
Nationwide and your insured. No reasonable request for additional time will be rejected. However, any
request for additional time must be in writing, received by the deadline, and supported by specifics;
including what witnesses, authorities, documents or information you need that cannot be accessed by the
original deadline.

VII. Conclusion

“In determining whether a settlement offer is reasonable... the only permissible consideration in
evaluating the reasonableness of the settlement offer... is whether, in light of the victim’s injuries and
probable liability of the insured, the ultimate judgment is likely to exceed the amount of the settlement

offer.” (Blue Ridge Ins, Co. v. Jacobson (2001) 25 Cal.4" 490, 498.) With 100 percent liability certain to
be apportioned to your insured and six fractured vertebrae amongst other horrible injuries, it is certain
that the ultimate judgment against your insured will exceed the policy limits and this settlement offer.
Please contact our office by November 23, 2018 to tender any applicable insurance policies, including
excess/umbrella policies, and to provide a completed Affidavit for Sun Mingchen. In addition to
tendering the policy limits by November 23, 2018, a material part of this demand is that all monies are
received by November 30, 2018; exactly 1 week after you tender the insurance policies.

Sincerely,

THE ELLIS FIRM, APLC

Brian C. Ellis, Esq.

Brian C. Ellis

The Ellis Firm, Aple
brian@TheEllisFirm.com
TheEtlisFirm.com

 

San Diego Office Temecula Office
110 West C Street, Suite 2100 27349 Jefferson Ave, Suite 107
San Diego, CA 92101 Temecula, CA 92590
Toll Free: (800) 724-0807 Toll Free: (800) 724-0807
Tel: (619) 291-1235 Phone: (951) 289-0628

Fax: (619) 232-2116 Fax: (619) 232-2116

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 28 of 37

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 29 of 37

EXHIBIT C

 
Policy No.

Case 2:19-cv-01107-WBS-AC Document 1 Filed 06/17/19 Page 30 of 37

National Casualty Company |
SCHEDULE OF FORMS AND ENDORSEMENTS

XROO998983

Named Insured SIXT RENT A CAR

Effective Date: 03/15/2018
12:01 A.M., Standard Time

Agent No. 05720

 

 

 

UT-COVPG 1-
XR-D-1 4-13
UT-SP-2 12
COMMON FORMS

IL 00 17 11
IL 00 21 9-
UT-74g 8-95

17
-95

~98
08

Cover Page
Supplemental Liability Excess Declarations
Schedule Of Forms and Endorsements

Common Policy Conditions
Nuclear Energy Excl
Punitive or Exemplary Dam Excl

AUTO-TRUCKERS-GARAGE FORMS

XR-P-1 11-0
CA-77 5-01
CA-141 10-1
XR-1 6-05

STATE FORMS
UT-319g-FL

POLICYHOLDER NOTICES

NOTX0178CW
NOTNO216FL
NOTX0282FL
NOTX02 83 FL

5
3

4-04

3-16

11-04
10-07
10-07

Supplemental Excess Liability Coverage
Sexual/Physical Abuse Exclusion
Hydraulic Fracturing Excl

Common Terms Amended

FL-Amendatory Endorsement

Claim Reporting Information
FL-Notice To Policyholders
FL-Repeal Of No-Fault Law (Midterm)
FL-Repeal Of No-Fault Law (Renewal)

ADDITIONAL FORMS

 

 

UT-SP-2 (12-95)

HOME OFFICE

utsp2h.fap

 
Case 2:19-cv-01107-WBS-AC pP6CARAPign Filed 06/17/19 Page 31 of 37

 

 

SUPPLEMENTAL LIABILITY EXCESS POLICY

 

 

 

 

 

 

 

 

(AUTO RENTAL COMPANIES ONLY)
Renewal of 1
urooooasst National Casualty Company XRO0998983
Home Office:
Madison, Wisconsin
Administrative Office:
8877 North Gainey Center Drive Scottsdale, Arizona 85258
1-800-423-7675
A STOCK COMPANY
ITEM 1. POLICYHOLDER AND MAILING ADDRESS: FORM OF POLICYHOLDER'S BUSINESS:
oar Rox 420 ges [J CORPORATION CI PARTNERSHIP
FORT LAUDERDALE, FI, 33346 LJ INDIVIDUAL LIOTHER
POLICYHOLDER'S BUSINESS:
AGENT NAME AND ADDRESS: DAILY CAR RENTAL
HULL & COMPANY, INC.
MILE HIGH MARKETS
8400 E. PRENTICE AVE, SUITE 535
GREENWOOD VILLAGE, CO 80111
AgentNo.; 95720 Program No.; NONE _
ITEM 2. POLICY PERIOD: Policy covers from: 93/15/2018 to; 03/15/2019 365 DAYS
12:01 AM. Standard Time at the mailing address shown above.

 

 

 

 

 

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE TO
PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

ITEM 3. LIMIT OF INSURANCE: The difference between $ 1,000,000 each "accident" and the "minimum

financial responsibility liability limits.”
OPTIONAL COVERAGES AND LIMIT (When an "x" is placed in the corresponding box):
L] Personal Injury Coverage: Limits separately stated in the Personal Injury Coverage Endorsement.
L] Personal Articles Coverage: Limits separately stated in the Personal Articles Coverage Endorsement.

ITEM 4, PREMIUMS: _ _$2 .31 per "rental vehicle" per day to be remitted on an
L] Annual LC Semiannual C1 Quarterly Monthly basis.

ITEM 5. ESCROW DEPOSIT: SEECAO7773908

ITEM 6. FORM(S) AND ENDORSEMENT(S): (Made a part of this policy at the time of issue)
See Schedule of Forms and Endorsements.

03/19/18 KM

 

THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM AND
FORM(S) AND ENDORSEMENT(S), IF ANY, COMPLETE THE ABOVE-NUMBERED POLICY.

Includes copyrighted material of TIO Services, Inc., with its permission.
Copyright, TIO Services, Inc., 1998

XR-D-1 (4-13) HOME OFFICE

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 32 of 37

 

 

. ENDORSEMENT
National Casualty Company NO.
FORMING A PAR OF ENDORSEMENT EFFECTIVE DATE NAMED INSURED AGENT NO
POLICY NUMBER (12:01 A.M. STANDARD TIME) .
XROO0998983 03/15/2018 SIXT RENT A CAR 05720

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

in consideration of the premium charged, it is agreed that this policy does not apply to a claim of or indem-
nification for punitive or exemplary damages.

Punitive or exemplary damages also include any damages awarded pursuant to statute in the form of
double, treble or other multiple damages in excess of compensatory damages.

If suit is brought against any insured for a claim falling within coverage provided under the policy, seeking
both compensatory and punitive or exemplary damages, then the Company will afford a defense to such
action; however, the Company will have no obligation to pay for any costs, interest or damages attribut-
able to punitive or exemplary damages.

AUTHORIZED REPRESENTATIVE DATE

UT-74g (8-95) HOME OFFICE

 

 
sink rant a gee tae
Pio, Bax

Case 2:19-cv-01107- WBEAC”*Document 1 Filed 06/17/19 Page 33 of 37

ace Page af ¢ontrank Mo, 9384254608
Gurtoasr yar 9009687145

Tine pati 09/02/2098 22.04 tes angeles Zot ant. Hor 0013841217
Bus ini 03/17/2040 24.00 to4 Rageles Int Ragdstr Hat AB~BEV3578
Retum addewsss 3000 BELZARCA AYE,
30045-4709, Los ANEIES
mi nevelt 14574 Fosd shugel 0/8 Veh. Type! CHEVROLET TRAYER
tax ds parked ont 3Aa-z-7-35 Onder Hor £I007434696
Ree Kor 9066199793

Renter 41 Driver Renter 21 company

SWONQHAL YE DITERXRTIONAL .
Bocar YRAWEL SERVICE €0., 17D.

ia, purionte 2
WO 3 YA EYWAN BISTRICT 0.51 axenerue WORD

er 1340 eno tH 200433 YaiUay DEETRIET, knit

Deriving Licenest — 2aggodt9Nes20 09/22/2021 ehink
Seoond briveri wu, SIZING, FORE CHU

 

     

 

tar WS86000 aFAa Aganty oogae7732
SMARGHAL WE DRERNATIONAL —-atinated rotel nentec 2
SE aabee ooo nit prin o—~ sabtats
Rental days inslusive
our ‘Estimated rotal zentoc 4

 

worse -sse-0 Rumbo ~--~ Uakt Prioa +----~ subbot.
Additional river asx 800 Geo vs AF

 

 

Rate includes all wis
AD Salva Tax 9,504
Total 6.00 vs

findnua ¢xoess Loy dnoludad
County surcharge dnrinded
Tourism Surcharge included
dondstte Seocrdty Fae inoluded
san nitge oaragt v#4 Included

Supplemental Liability included
fental gurcharga inginded

Vobiols License Pay inoladed

AB concession Rescvary Fae ineluded

 

 

Loss Damage Waiver with an usp 0.00
Thett Protection with an exoess of wp 0.00
vouchers 24007434506
vagment methods ¢¢ Bastextard
card: 088 SaeosigesemsoiZ cot 05/25
rutheriz tion! vin 09/02/2024 ab06d = 200,00
terehank-Tn! sosoogo¢sais
‘Transaktion-It 1627
Teminl-m1 19003440
Receipt nor
Fayor=zDr BDd03rvaerSbesasrE
amt n0000000641016
vA sancoasoos
rsz gaa
ne Saozomye teense 3s
3030

me Sestomtsd disezmes have Dern inzinded in the stated Cina prise:
‘ligible for the collection ef aix miles or bones golnts.

This sata ir ask Aligtble for the celiection of six wiles ox Desut points.

Ve offer for an vdditional charge the following optional pro

bara Binags Gebwe (1au}, recrgmad Aecltent msuraace (AD), segpliatntad

Liability Insuranoe (S11), Roadside Arsistance.

The purchase of optional insurance products Ie not required to rent thi

vehicle, Optional insarance prodasts thak wa sell ay provide coverage thit

suellcater coverage provided bp peur perrenal autendb ile liability peliep oe

by snothec senses of coverage, oa axe nab qualified te walnuts thy oxtant of

pour existing auta Lability coverage, optional insuranes products arn

Froviled under Salividval pelicios Lrsued to you, ox Lised Uo you wdc 2

gooup ax aster policy issued te us by an insarer authorized to tramsact the

apylicabte dnrerince burloers in the State ef california,

You agres te guccbase and pay for we, and that you bave been informed orally

at the danage waiver nap duplicate coverage undér Your own auto

polisy or ather caverage. Lov dans not oover all Instanoes of damage to the

Vehlole, Yhacy are exclusions, subject te tha Cevae sf Parageagh § of oh

Terms and cent a vill waive your responsibiiity for danage to, oF

 

magne to purchase SLI, Tou acknowledge reoriving the summary of the tars
ef thy Six policy that 4s printed ca thy Jackel that holds this Fees faye,
gay dues not ogver all risks, Third may bi exolutions dec wuuthecized ¢x
Antonieated dcivers, a0 ticst gacty uninsured motorist coverage, ne saver:

curtain pareengecr dn kt Whiede, ane other exolustonty BLsare Fone toe

pollay simmarp,
muthorized Drivere axe the only persons petted te drive the vebiele. Zt
pon pamit anpone other thin the dente of an Autharized Meiver Listed by us
thee to dcive the vebielts we FULL Rodd pon Cimponrible £05 damage te fhe
Vahiols and fox damags to others and their caused
Manelberired dslver, Danagr ctused Bp muutberied drivers 7 nee covered
You dvoline te parchass fuel in advance. You must. return tha Vehicle with at

 

   

 

dust than when rented, you will pay us for the fael
SD 9.99 por gallon, plus

This vabtole’s License plate Ls eigittized with Vasteek, 4 Clitoral

oki read service, rach tine pou drive the Vanicle thredgh teil lane (*PodL

Jans"), the Limingy plate is photagzaphed and we ace notified thet you ured

the ToLL Line, We olfar Tx, a Zee seevios that permits you to ase Ts

lanes within California where Yap by Plate is accepted without paying a toll

at the thas pou drive throu:

MOTE! Tf a Lay enforoumont offionr shops you on a YoLl Lane because the weh-

i .

   

 

e
Miiiierian 2E pou purchased Tz, we will be recqensible for ary fines
assexeed rolaly decsase the Vehlole dows net have a bransyendsc. You are cos=
porsible for all other tall fags and Elatr asseared le poms ur ec the Yehiele
ren
you dueling be porohare fctdrite pasistance,
es dueling te porchars 7x and pou net to drive through avteeated
expracs toll Lines. If youu: preqy Tell Lane without qucchasiog ER pot
will gay we our sdunistineies ia ue $5.00 plus the applicable tell ¢
for sich tint you use 4 Erpress Tell Lane turing peor rental according to the
toons of furgrapha 4 and 4a ae Ue resus and esndltionte thir fee will 4
obargad to pour aredit card account after the olor of thir rental
transagtion:
Yor Renterr picking wy * Vehicle at locatiens servicing an alzgorts 2f pou do
uot haw a etturn atrline boarding pats or row trig sdrhins dtinerary, (4)
nay nok use she webicds oateide tht State of ydck-wp (1s shows oo
Face Magu) and (B) tou mist provide povod ef fuileowersgt insurances 22 you
drive the vehiols qutride Uht abate of pick-mp, wv will thizge pou a tea ue
a0 0.50 for aah mile the vehlole has been driven during your rental. If you
have a raturn gieline dorrding pars or conad-teip airline itinerary,
the nonditians "ver nll other Rentars* described helew will apg
Yoc alt other Renters: The Vehlols aay not be driven auteide thi
tailternia, Aclxena, Nevada, Oxegen, Vtsh and Waushingten (the “Regien®), If
tha Vehicle As optxated outside the Ragion, wa will sarge pou a faa af
Vem 9,50 for dach wile the vehiclt has bean Aciven during your rental, the
foe dogs not Lintt da any way the total ansunt or any couginsation oved to us
vader thir agrvias
the vohiole may sat Sa used tn moxdse unger any cdeouastantes,
y Rentals TE pou have a sectevation fer & eat—wap ceatal te satuen
The vehicle ina abate oeher than the stats ef picky Cag shom on Uht Thee
rage), the terciteclal evstelotions deroetbed above da not apyglbs Nowever,
you mig enly oxy the vehlele in the continental vaited states and prdtsh
toluahia, ¢anads
We axe ancalliag pou in the Sixt tapress Waster Agresment, 4 pregra
deaigaed te aks peur nage rental tron slet procesd more aléselently,
Tha benefits of the gixt taster Agrasnent a ba you at na cost. The
detalles ace explained in ruragraph 19 of the toms sad pondittone and elst-
where on tha ceatal 420
Wega handoyte, ‘yehtede Ls tees teen dapage except for the dasage marked
wath an uster

 

 

 

      

 

 

 

     

 

aeor, sront } PEiver Fide Brat wp te 0.5 inch
‘poor, trent ) Debwr side sorateh © 2 dnch (

fing f Yander, rear} Mssengec side Beat +1 inch (withe
*ploinim rin, rear 1 russangee sida soentoh 42 dnch (down

Vebiole condition: rt is pour rerpensibility ts inspect the vehicle for
dunge before Isaving pur facility. Tf you discover damage, return ta our
effdce and notify ur of the damage,
by fignlay below, pte agree be tha Tams and conditions printed en the rimtat
i, which together constdtnts
edge that you Rave bean given an agperiaalty
rind thir apceimmnt baters Daung afkee to sige ity ead Ghat tii intense tlon
you hive provided ir trus and coxcest,
iguatare constitutes your agrtectat to gucchsse the optional products
@escribad above. Your signature allows us to process credit ox debit care
vouchers in your name for all ancunts dus us under thir ageeieiat,
You zorall ur to rarerve apainst peur cand at the beginning of the zmtal an
Aucunt op to these tines the eatinated total chimger as 4 dagosit,
pvr than $200, or the umount Listed on the Fase fagus Ter Vehiotes in
the axeoutive oe Duvury categories you authorize us te xeairve up to $5,000
against your card. We way usa pour dpasit to pap any amounts ovad to vs
vite this Agcetnat. Yoo authori ur te charge your exedit/dsbit card
adter tha xental conoludes for all mapaid tolls, toll and yarking violations
and fines oc genalties asserted against you, us, ox the Vehicle ducing the
rental plus our adainistrative t04 e€ Usd 40.00 Zor sach Fuch charge and to
Folease your rental and credit/debit card infomation te the charging
authorltles tor procesring purpesis,

Sigratarer 9304334608 3

Gut Al ychen

  

 

 

 

You hava Deon eorved by Ws Alyssa 4

 

You went bo extend your current cental gerded ox get an evervisw ef your
previous renter than register ox leg in at wow, Sixt. coa/ayedxt, your
onting cuskener por

 

Yhank pou for chegeing sink. wave a plaarant Journal
matecnst! wwe. aint, con

E-Madli reservations ws becom , curtonexrervios-usngsixt.con
cally +3C@Bay 749-0227 Fans #1 (888)722-2540
2ota-05-02r21105

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 34 of 37

EXHIBIT D

 

 

 

 

 
Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 35 of 37

 

Secretary of State
Statement of Information

(Limited Liability Company)

 

LLC-12

18-A02886
FILED

In the office of the Secretary of State

 

IMPORTANT — Read instructions before completing this form.
Filing Fee — $20.00

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

of the State of California

JAN 03, 2018

This Space For Office Use Only

 

 

1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

SIXT RENT A CAR, LLC

 

2. 12-Digit Secretary of State File Number

 

3. State, Foreign Country or Place of Organization (only if formed outside of California)

 

 

 

 

201404410092 DELAWARE
4. Business Addresses
a. Streel Address of Principal Office - Do not fist a P.O. Bax City (no abbreviations) State | Zip Code
1501 NW 49th ST, STE 100 Fort Lauderdale FL ; 33309
b. Mailing Address of LLC, if different than item 4a Gity (no abbreviations) State | Zip Cade
1501 NW 49th ST, STE 100 Fort Lauderdale FL | 33309
c, Street Address of California Office, if Item 4a is not in Califomia - Do not list a P.O. Box City (na abbreviations) State | Zip Cade
2800 Leavenworth Street, Suite A44 San Francisco cA | 94133

 

 

 

If no managers have been appointed or elected, provide the name and address of each member. At least one name and address

5. Manager(s) or Member(s) must be fisted. If the manager/member is an In

dividual, complete [tems 5a and Sc (Jeave Item 5b blank), If the manager/member is

an entity, complete Items 5b and Sc (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC

has additional managers/members, enter the name(s) and addresses on Form LLG-12A (see instructions).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix
Daniel Florence
b. Entity Name - Do nat complete Hem 5a
c. Address Clty (no abbreviations) State | Zip Code
1501 NW 48th ST, STE 100 Fort Lauderdale FL |33309
6. Service of Process (Must provide sither Individual OR Corporation.)
INDIVIDUAL ~ Complete items 6a and 8b only. Must include agent's full name and California street addrass.
a, Callfornia Agent's First Name (if agent Is not a corporation) Middle Name Last Name Suffix
b, Street Address (If agent is not a corporation) ~ Do not enter a P.O. Box City (no abbreviatians) State | Zip Coda
CA
CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.
c, California Registered Corporate Agent's Name (if agents a corporation) — Do not complete Item 6a or 6b
CORPORATE CREATIONS NETWORK INC. (C2250455)
7. Type of Business
a. Describe the type of business or services of the Limited Liability Company
Car Rental
8. Chief Executive Officer, if elected or appointed
a, First Name Middle Name Last Name Suffix
b, Address City (no abbreviations) State | Zip Code

 

 

 

 

 

 

9. The Information contained herein, including any attachments, is true and correct.

01/03/2018 Jade Valdes

Date Type or Print Name of Person Completing the Form

Return Address (Optional) (For communication from the Secretary of State related to thls document, or if purchasing a copy of the filed document enter the name of a

person or company and the mailing address. This information will become public when fi
Name: [

Company:

Address:

City/Statezip: ~— L

LLC-42 (REV 01/2017) Pag

Junior Associate Counsel
Title Signature

iled. SEE INSTRUCTIONS BEFORE COMPLETING.)

|

2017 Callfomia Secretary of State

e1of2 www.sos.ca.gov/business/be

 

 
Case 2:19-cv-01107-WBS-AC

 

Attachment to
Statement of Information
(Limited Liability Company)

 

LLCO-12A
Attachment

 

 

 

A. Limited Liability Company Name
“SIXT RENT A CAR, LLC

 

Document 1 Filed 06/17/19 Page 36 of 37

18-A02886

This Space For Office Use Only

 

B. 12-Digit Secretary of State File Number

201404470092

 

DELAWARE

CG. State or Place of Organization (only if formed outside of California) —

 

D. List of Additional Manager(s} or Member(s) « Ifithe manager/member is an individual, enter the individual's name and address. If the
manager/member is an entity, enter the entity's name and address. Note: The LLC cannot serve as its own manager or member.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ First Name Middle Name Last Name Suffix
Vincent Todd Sazera
Entlty Name
Addrass Clty (na abbreviations) State Zip Code
1501 NW 49th ST, STE 100 Fort Lauderdale L 83309
First Name Middle Name Last Name . Suffix
Sebastian Birkel
Entity Name
Address Clty (no abbreviations) State Zip Cada
1501 NW 49th ST, STE 100 Fort Lauderdale FL | 33309
First Name Middle Name Last Name Suffix
Entity Name
Address City (na abbreviations) State Zip Cade
First Name Middle Name Last Name Suffix
Entity Name
Address Clty (no abbreviatlons) State Ztp Coda
First Name Middle Name Last Name Suffix
Entity Name
Address Glly (no abbreviations) State Zip Code
First Name Middle Name Last Name Suffix
Entity Name
Address City (na abbreviations) Stale Zip Code
First Name Middle Name Last Name Suffix
Entity Name
Address City (no abbreviations) State Zip Cade
LLG-12A~ Attachment (EST 07/2016) Page 2 of 2 2018 Califomia Secretary of State

www.sos.ca.gov/business/be

 

 

 

 

 

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01107-WBS-AC Document1 Filed 06/17/19 Page 37 of 37

CERTIFICATE OF SERVICE
I, Andrea Beggs, declare:

I am a citizen of the United States, am over the age of eighteen years, and am not a party to or
interested in the within entitled cause. My business address is One Kaiser Plaza, Suite 1675, Oakland,
CA 94612.

On June 17, 2019, I served the following document(s) on the parties in the within action:

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY
DEFENDANT SIXT RENT A CAR LLC

 

BY MAIL: | enclosed the documents in a sealed envelope or package addressed to the
persons at the addresses listed below, and placed the envelope for collection and mailing,
following our ordinary business practices. J am readily familiar with this business’s practice
X | for collecting and processing correspondence for mailing. On the same day that
correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully

 

 

 

prepaid.
Brian C. Ellis Attorneys for Plaintiff
Joshua K. Helm RICHARD GIBBONS

THE ELLIS FIRM, APLC

110- West “C” Street, Ste. 2100
San Diego CA 92101

Tel: (619) 291-1235

Fax: (619) 232-2116
brian@theellisfirm.com
david@theellisfirm.com

 

 

 

Clerk of the Court Case No. CV190050
SUPERIOR COURT OF CALIFORNIA
COUNTY OF MONO

P.O. Box 1037

Mammoth Lakes, CA 93546

 

 

 

 

I declare under penalty of perjury under the laws of the State of California that the foregoing is

a true and correct statement and that this Certificate was executed on June 17, 2019.

Maz

Andrea Beggs

By:

 

-6-

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C § 1441(B) DIVERSITY BY DEFENDANT SIXT RENT A
CAR LLC

 

 

 

 
